 Case 1:20-cv-08703-VM Document 26 Filed 04/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
ZUCHAER & ZUCHAER CONSULTING,    :                              4/15/2021
LLC, et al.,                     :
                                 :
                  Plaintiffs,    :
                                 :              20 Civ. 8703 (VM)
          -against-              :                 ORDER
                                 :
PROJECT VERTE INC.,              :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      On March 15, 2021, Plaintiff and Counterclaim-Defendant
filed a letter motion requesting a conference to obtain
guidance or a ruling on whether an amendment or pre-answer
motion to dismiss is warranted in this matter. (See Dkt. No.
24.) After reviewing the submission, including the parties’
correspondence, the Court does not believe a conference is
necessary at this time. Instead, the court is inclined to
treat the parties’ pre-motion letters as a motion to dismiss,
See   Kapitalforeningen   Lægernes    Invest.   v.   United     Techs.
Corp., 779 F. App’x 69, 70 (2d Cir. 2019) (affirming the
district court ruling deeming an exchange of letters as a
motion to dismiss), but if further briefing becomes necessary
the Court will direct the parties to file additional material.
SO ORDERED:

Dated:     New York, New York
           15 April 2021
